Citation Nr: 1030380	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-28 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for residuals of a gunshot 
wound (gsw), right leg.

3.  Entitlement to service connection for residuals of a gunshot 
wound (gsw), right hip.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1949 to June 1953.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a May 2010 VA Form 21-4138, prior to the promulgation of a 
decision in the appeal, the Veteran expressed his desire to 
withdraw his claim for service connection for depression.

2.  The competent evidence fails to demonstrate that the Veteran 
has residuals from a gunshot wound to the right leg.

3.  The competent evidence fails to demonstrate that the Veteran 
has residuals from a gunshot wound to the right hip.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran's representative as to the issue of service connection 
for depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  Residuals of a gunshot wound, right leg, were not incurred in 
or aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).
3.  Residuals of a gunshot wound, right hip, were not incurred in 
or aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23, 353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in November 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this 
letter advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein.  This letter 
also requested that the Veteran provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  The 
November 2007 letter provided this notice to the Veteran.  

The Board observes that the November 2007 letter was sent to the 
Veteran prior to the February 2008 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the November 2007 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) (2009), and Dingess, supra.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  Moreover, it has met its heightened 
obligation to assist a Veteran in light of the unavailability of 
service treatment records.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a Veteran in 
developing facts pertaining to his claim in a case in which 
service treatment records are presumed destroyed includes the 
obligation to search for alternative medical records).  In this 
regard, all relevant and available VA and non-VA treatment 
records are associated with the claims folder.  

In attempting to retrieve the Veteran's service personnel and 
treatment records the RO learned that his records were destroyed 
in the 1973 fire at the National Personnel Records Center (NPRC).  
The Board notes that the November 2007 notice letter included 
information informing the Veteran that his service treatment 
records were unavailable.  The RO also asked the Veteran to 
assist in reconstructing his service data by submitting 
additional information regarding treatment during service and 
asked the Veteran to submit any evidence pertaining to his STRs, 
as well as to complete a VA Form NA-13055.  The November 2007 
letter expressly notified him of alternative types of evidence, 
including witness statements, to support his claims.  See Dixon 
v. Derwinski, 3 Vet. App. 261 (1992) (holding that, where a 
Veteran's service treatment records have been destroyed or lost, 
the Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony, to support his claim).  
The Veteran returned the VA Form NA-13055 with further 
information regarding his unit and hospitals where he was treated 
while in service.  The Veteran responded in December 2007 that he 
had other evidence to substantiate his claim.  The NPRC was 
unable to find the Veteran's service treatment records or service 
personnel records, but information from hospital admission cards 
from the Office of the Surgeon General (SGOs) were obtained and 
reviewed.  The Board is therefore satisfied that VA fulfilled its 
additional notification duties.  See 38 C.F.R. § 3.159(e) (2009).  

In a case in which a Veteran's service records are unavailable 
through no fault of his own, there is a heightened obligation for 
VA to assist the Veteran in the development of his claim and to 
provide reasons or bases for any adverse decision rendered 
without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a Veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  A Formal 
finding was rendered in September 2008 stating that the records 
were unobtainable.  A review of the claims folder reveals that VA 
has fulfilled its heightened duty to assist the Veteran.  

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2007); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a 
VA examination in April 2009.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
noted below, the Board finds that the VA examination obtained in 
this case is more than adequate, as it is predicated on a full 
reading of the records in the Veteran's claims file.  It 
considers all of the pertinent evidence of record and provides 
complete results of the examination.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4) (2009).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.


Analysis

I.  Withdrawal--Depression

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2009).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2009).  In a May 2010 VA Form 21-4138, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the Veteran and the Veteran's representative 
that he wished to withdraw his appeal involving service 
connection for depression.  See VA Form 21-4138, dated May 2010.  
As the Veteran has withdrawn his appeal regarding this issue, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

II.  Service Connection-Residuals GSW Right Leg and Right Hip

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a disability 
on the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. 
§ 3.303(d) (2009).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eye-witness 
account of a Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).

The record reflects that the Veteran does not have the requisite 
medical expertise to diagnose his claimed disorder or render a 
competent medical opinion regarding its cause.  Thus, competent 
medical evidence showing that he has a claimed disorder that is 
related to service is required.    

The Veteran requests service connection for right hip and right 
leg disorders.  The Veteran contends that he was shot in the 
right leg and right hip/buttock area in combat while serving in 
Korea.  

The Board notes that the Veteran's service treatment records were 
unavailable for review, but SGO records were obtained that note 
that the Veteran was admitted to an Army hospital overseas on 
March 1, 1951.  The Veteran was diagnosed with an abrasion (to 
include a friction burn) to his buttock and hip.  The report 
further notes that the Veteran was in the hospital for 15 to 19 
days.  There is no mention in the record of the Veteran having 
attained a gunshot wound.  While there is evidence of an abrasion 
to the Veteran's leg and buttock while in service, there is no 
indication that there was a chronic disability resulting from 
that injury.  

In the absence of a chronic disability a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b) (2009).  The Board notes that 
the first post-service complaint is in the October 2007 claim for 
compensation, approximately 54 years after separation from 
service.

The Board finds that the nearly 54 year lapse in time between the 
Veteran's active service and the first complaints of a right hip 
or leg condition weighs against the Veteran's claim.  The Board 
may, and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  Indeed, the 
Board notes that the Veteran was afforded a VA general medical 
examination in April 1995.  At this examination, the Veteran 
noted that he experienced right knee pain and the inability to 
completely extend his knee as well as general pain in his lower 
extremities; however the Veteran did not have any specific 
complaints with regard to his right leg or right hip.  As such 
the Board notes that the record does not reflect any medical 
evidence of chronicity with regard to the Veteran's complaints of 
right leg and right hip disorders.  Additionally, there is no 
evidence of record noting that the Veteran has claimed that he 
has experienced pain in his right leg or right hip since service

In an April 2009 VA treatment report the examiner noted that upon 
examination there appeared to be no scar tissue or remnants of 
any injury on either buttock or leg.  Subsequently, the Veteran 
was afforded a VA examination later in April 2009.  The Veteran 
noted during the examination that he had a shrapnel injury to the 
right buttocks and right mid-lower leg.  However, upon 
examination it was noted that no scars or other visual 
abnormalities were found in right lower leg, right upper leg or 
buttocks.  Additionally there did not appear to be any injury to 
the musculature.  Indeed the leg appeared totally healed without 
any limitation or abnormality.  

The Board observes with regard to a current disability, that a 
May 2009 VA psychiatry treatment report notes that the Veteran 
experiences pain in his right hip.  However, there is no 
indication that the Veteran is diagnosed with a current right hip 
disorder.  The Board recognizes the Veteran's assertion that he 
has experienced right hip pain; however, pain alone without an 
underlying disorder is not a disability for which service 
connection may be granted.  Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  As such, the Board finds that in addition to having no 
evidence of a chronic disability, there is also no current 
diagnosis.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board acknowledges that there is evidence of in-service 
treatment of right leg and right hip abrasions and current 
complaints of right hip pain; however, there are no current 
diagnoses or evidence of chronicity with respect to either a 
right leg or right hip disorder.  Therefore, with consideration 
of the SGOs, the VA treatment records, the length of time 
following service prior to post-service complaints of right leg 
and right hip pain, and the absence of any current diagnoses, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claims of service connection for residuals of a gunshot 
wound, right leg and right hip.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).



ORDER

The appeal for the issue of service connection for depression is 
dismissed.

Entitlement to service connection for residuals of a gunshot 
wound (gsw), right leg, is denied.

Entitlement to service connection for residuals of a gunshot 
wound (gsw), right hip, is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


